    Douglas F. Foley, WSBA #13119                          THE HON. RICARDO S. MARTINEZ
    E-mail: doug.foley@dougfoleylaw.com
    FOLEY SAMPSON & NICHOLES, PLLC
    13115 N.E. 4th Street, Suite 260
    Vancouver, Washington 98684
    Telephone: 360.883.0636
    Facsimile: 360.944.6808
    Attorneys for Plaintiff Allstate Indemnity
    Company and Allstate Property and Casualty
    Insurance Company




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE



   ALLSTATE INDEMNITY COMPANY and
   ALLSTATE PROPERTY AND CASUALTY                   Civil No. 2:20-cv-1629-RSM-MLP
   INSURANCE COMPANY,
                                                    STIPULATED ORDER OF DISMISSAL
                        Plaintiffs,                 WITH PREJUDICE

         v.

   PENNY ARNESON, a single woman,
   KENNETH SWEET, a single man, TOLT
   HIGHLANDS PERSONAL RESIDENCE
   TRUST, and JOHN DOE, a single man,

                        Defendants.

          Plaintiffs, Allstate Indemnity Company and Allstate Property and Casualty Insurance
   Company by and through their attorney, Douglas F. Foley of Foley Sampson & Nicholes,

   PLLC, Defendants Penny Arneson and Tolt Highlands Personal Residence Trust, by and

   through their attorneys, Richard L. Jones of Kovac & Jones, PLLC, and, Defendant, John

   Doe, by and through his attorney, Gregory W. Albert of Albert Law PLLC hereby agree and

   stipulate that the above-captioned matter be dismissed with prejudice and without costs to

   any party for the reason that this matter has been fully resolved.

Page 1 – STIPULATED ORDER OF DISMISSAL WITH PREJUDICE                   Foley Sampson & Nicholes, PLLC
                                                                        13115 NE 4th Street, Suite 260
                                                                        Vancouver, WA 98684
                                                                        Telephone: 360.883.0636
          IT IS SO STIPULATED:


   DATED: June 4, 2021                              /s/ DOUGLAS F. FOLEY
                                                    Douglas F. Foley, WSBA #13119
                                                    Of Attorneys for Plaintiffs


   DATED: June 4, 2021                              /s/ RICHARD L. JONES
                                                    Richard L. Jones, WSBA #12904
                                                    Of Attorneys for Defendants Penny
                                                    Arneson and Tolt Highlands Personal
                                                    Residence Trust


   DATED: June 4, 2021                              /S/ GREGORY W. ALBERT
                                                    Gregory W. Albert, WSBA #42673
                                                    Of Attorneys for Defendant, John Doe




Page 2 – STIPULATED ORDER OF DISMISSAL WITH PREJUDICE          Foley Sampson & Nicholes, PLLC
                                                               13115 NE 4th Street, Suite 260
                                                               Vancouver, WA 98684
                                                               Telephone: 360.883.0636
                                             ORDER

          Based upon the foregoing stipulation of the parties, it is hereby

          ORDERED that the above captioned matter be dismissed with prejudice as to all

   parties.

          DATED this 8th day of June, 2021.




                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE




   APPROVED AS TO FORM:


   /s/ RICHARD L. JONES
   Richard L. Jones, WSBA #12904
   Of Attorneys for Defendants Penny Arneson and
   Tolt Highlands Personal Residence Trust


   /S/ GREGORY W. ALBERT
   Gregory W. Albert, WSBA #42673
   Of Attorneys for Defendant, John Doe

   PRESENTED BY:


   /s/ DOUGLAS F. FOLEY
   Douglas F. Foley, WSBA #13119
   Of Attorneys for Plaintiffs




Page 3 – STIPULATED ORDER OF DISMISSAL WITH PREJUDICE                Foley Sampson & Nicholes, PLLC
                                                                     13115 NE 4th Street, Suite 260
                                                                     Vancouver, WA 98684
                                                                     Telephone: 360.883.0636
                                  CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be electronically filed with the Clerk of

   the Court using the CM/ECF system which will send notification of such filing to the persons

   listed below:

                   Richard Llewelyn Jones
                   Kovac & Jones, PLLC
                   P.O. Box 1548
                   Snohomish, WA 98291-1548
                         Attorneys for Defendants, Penny Arneson and Tolt Highlands Personal
                         Residence Trust

                   Gregory W. Albert
                   Albert Law PLLC
                   3131 Western Ave., Ste. 410
                   Seattle, WA 98121-8044
                           Attorneys for Defendant, John Doe

                   Kenneth Sweet, DOC 344976
                   c/o Stafford Creek Corrections Center
                   Attn: Records
                   191 Constantine Way
                   Aberdeen, WA 98520
                          Pro Se Defendant


          DATED this 4th day of June, 2021.



                                                    /s/ DOUGLAS F. FOLEY
                                                    Douglas F. Foley, OSB #802262




Page 4 – STIPULATED ORDER OF DISMISSAL WITH PREJUDICE                 Foley Sampson & Nicholes, PLLC
                                                                      13115 NE 4th Street, Suite 260
                                                                      Vancouver, WA 98684
                                                                      Telephone: 360.883.0636
